DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 07, 2020 has been entered. Claims 1-10, 12-16 and 18-22, 24-28 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 13-15, 18, 19, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoh [US 20120002181 A1] in view of Iwanaga et al. [US 20150125068 A1, hereafter Iwanaga].
As per Claims 1 and 26, Kyoh teaches a patterning device support system for a lithographic apparatus 28 having a projection system configured to image a pattern onto 
a support structure comprising a plurality of burls 102 and configured to support a patterning device 104 on the plurality of burls, the patterning device configured to receive EUV radiation and to reflect patterned EUV radiation toward the projection system; and 
a controller configured to: 
receive data corresponding to a backside of the patterning device, determine one or more locations of contamination on the backside of the patterning device from the image data, and determine a position of the patterning device in an X-Y plane such that the one or more locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure (See fig. 8, Para 44). 
Kyoh does not explicitly teach receive image data corresponding to a backside of the patterning device.
Iwanaga teaches an imaging apparatus 130 is provided as an imaging unit on a side surface on the one end side (the negative X-direction side in FIG. 5) within the casing 110. By way of example, a wide-angle CCD camera is used as the imaging apparatus 130. There will be described a case where an image is monochrome with the number of bits of 8 (256 gradations from 0 to 255) as an example. Further, the defect analyzing unit 63 is provided with a defect analyzing device 150 configured to analyze defects based on the image of the wafer W (substrate image) captured by the imaging apparatus 130 ( See fig. 4, Para 66).

As per Claim 2, Kyoh in view of Iwanaga teaches the patterning device support system of claim 1, further comprising a camera module configured to capture an image of the backside of the patterning device and to provide the image data to the controller (See Kyoh Para 44 in view of Iwanaga Para 66). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus of Iwanaga in the controlling system of Kyoh in order to improve accuracy of defect analysis and imaging quality.
As per Claims 3 and 4, Kyoh in view of Iwanaga teaches the patterning device support system of claim 1.
Kyoh in view of Iwanaga does not explicitly show a mechanical arm configured to bring the patterning device into contact with the support structure. 
However, Iwanaga teaches the series of processes is performed in a coating and developing system as a substrate processing system including various processing units configured to process the wafer and a transfer device configured to transfer the wafer (Para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a mechanical arm as claimed in order to perform the positioning of the wafer as desired.
As per Claims 9, 10, 14, 15 and 28, Kyoh teaches a system configured to couple a patterning device to a support structure having a plurality of burls (See fig. 8), the system comprising: 
a module (positional information) configured to capture image data of a backside of the patterning device (Para 23); 
a mechanical arm configured to support the patterning device and bring the patterning device into contact with the plurality of burls on the support structure; and 
a controller configured to: 
receive the data captured from the module, determine one or more locations of contamination on the backside of the patterning device from the image data, determine a position of the patterning device in an X-Y plane such that the one or more locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure (See fig. 8, Para 44).
Kyoh does not explicitly teach a camera module configured to capture image data of a backside of the patterning device; a mechanical arm configured to support the patterning device and bring the patterning device into contact with the plurality of burls on the support structure, and based on the determined position, control the mechanical arm to couple the patterning device with the support structure. 
Iwanaga teaches an imaging apparatus 130 is provided as an imaging unit on a side surface on the one end side (the negative X-direction side in FIG. 5) within the casing 110. By way of example, a wide-angle CCD camera is used as the imaging apparatus 130. There will be described a case where an image is monochrome with the number of bits of 8 (256 gradations from 0 to 255) as an example. Further, the defect 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus and mechanical arm as claimed in the exposure system of Kyoh in order to improve accuracy of defect analysis and imaging quality.
As per Claims 13 and 18, Kyoh in view of Iwanaga teaches the system of claim 9.
Kyoh further disclosed wherein the patterning device comprises a reflective surface configured to reflect EUV radiation (Para 19). 
As per Claim 19, Kyoh in view of Iwanaga teaches the method of claim 14.
Kyoh further disclosed cleaning the backside of the patterning device based on the determined one or more locations of contamination (Para 26). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoh in view of Iwanaga as applied in claim 9 above, further in view of Huang et al. [US 20150077733 A1, hereafter Huang].
As per Claim 12, Kyoh in view of Iwanaga teaches the system of claim 9.
Kyoh in view of Iwanaga does not explicitly teach wherein the plurality of burls are between 5 micrometers and 15 micrometers in height. 
Huang teaches the reticle 106A abuts first through third burls 102D-106D, which reside on a surface of the electrostatic chuck 108A, and comprise a width (w) in a range 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to make the height of burls as claimed in order to secure the patterning device on the chuck effectively. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoh in view of Iwanaga as applied in claim 14 above, further in view of Caldwell et al. [US 20050087939 A1, hereafter Caldwell].
As per Claim 16, Kyoh in view of Iwanaga teaches the method of claim 14.
Kyoh in view of Iwanaga does not explicitly teach actuating one or more burls of the plurality of burls, such that the one or more burls are moved away from the one or more locations of contamination on the backside of the patterning device. 
Caldwell teaches actuating one or more burls of the plurality of burls, such that the one or more burls are moved away from the one or more locations of contamination on the backside of the patterning device (See fig. 4, Para 22).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an actuator as disclosed by Caldwell in order to improve imaging quality.

Claims 5-8, 20, 21, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Iwanaga.
As per Claims 5, 20 and 27, Caldwell teaches a patterning device support system for a lithographic apparatus having a projection system configured to image a pattern onto a substrate using extreme ultraviolet (EUV) radiation (See fig. 3), the patterning device support system comprising: 
a support structure 31 comprising a plurality of burls 21 and configured to support a patterning device 10 on the plurality of burls, the patterning device configured to receive EUV radiation and to reflect patterned EUV radiation toward the projection system (Para 19-21); 
an actuator 32 coupled to at least one burl of the plurality of burls and configured to move the at least one burl in a direction normal to a largest surface of the support structure (See fig. 3); and 
a controller configured to: receive data corresponding to a backside of the patterning device, determine one or more locations of contamination on the backside of the patterning device, and activate the actuator to move the at least one burl away from the one or more locations of contamination on the backside of the patterning device (See fig. 4, Para 22). 
Caldwell does not explicitly teach receive image data corresponding to a backside of the patterning device.
Iwanaga teaches an imaging apparatus 130 is provided as an imaging unit on a side surface on the one end side (the negative X-direction side in FIG. 5) within the casing 110. By way of example, a wide-angle CCD camera is used as the imaging apparatus 130. There will be described a case where an image is monochrome with the number of bits of 8 (256 gradations from 0 to 255) as an example. Further, the defect 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus of Iwanaga in the controlling system of Caldwell in order to improve accuracy of defect analysis and imaging quality.
As per Claim 6, Caldwell in view of Iwanaga teaches the patterning device support system of claim 5.
Caldwell in view of Iwanaga further teaches a camera module configured to capture an image of the backside of the patterning device and to provide the image data to the controller (See Caldwell Para 22 in view of Iwanaga Para 66). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus of Iwanaga in the controlling system of Caldwell in order to improve accuracy of defect analysis and imaging quality.
As per Claim 7, Caldwell in view of Iwanaga teaches the patterning device support system of claim 5.
Caldwell in view of Iwanaga does not explicitly teach a mechanical arm configured to bring the patterning device into contact with the support structure. 
However, Iwanaga teaches the series of processes is performed in a coating and developing system as a substrate processing system including various processing units 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a mechanical arm as claimed in order to perform the positioning of the wafer as desired.
As per Claim 8, Caldwell in view of Iwanaga teaches the patterning device support system of claim 5.
Caldwell further disclosed wherein the actuator comprises a piezoelectric element, a thermoelectric element, or a magnetostrictive element (Para 22). 
As per Claim 21, Caldwell in view of Iwanaga teaches the method of claim 20.
Iwanaga further teaches wherein capturing the image comprises capturing the image using a charge-coupled device (CCD) camera (Para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an imaging apparatus and mechanical arm as claimed in the exposure system of Caldwell in order to improve accuracy of defect analysis and imaging quality. 
As per Claim 24, Caldwell in view of Iwanaga teaches the method of claim 20.
Caldwell further disclosed receiving EUV radiation at the patterning device (Para 26). 
As per Claim 25, Caldwell in view of Iwanaga teaches the method of claim 20.
Iwanaga further disclosed cleaning the backside of the patterning device based on the determined one or more locations of contamination (Para 14). 
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Iwanaga as applied in claim 20 above, further in view of Kyoh.
As per Claim 22, Caldwell in view of Iwanaga teaches the method of claim 20.
Caldwell in view of Iwanaga does not explicitly teach determining a position of the patterning device in an X-Y plane such that the one or more locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure.
Kyoh teaches determining a position of the patterning device in an X-Y plane such that the one or more locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure (See fig. 8, Para 44).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an adjustment method of Kyoh in order to improve imaging quality.
Response to Arguments
Applicant’s arguments, see the Remark section, filed on December 07, 2020, with respect to the rejection(s) of independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882